Title: To John Adams from Ward Nicholas Boylston, 13 December 1816
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin & Friend
					Hermitage Jamaica plain Decr. 13th 1816
				
				From your suggestions, I have attempted and publish’d an Analysis of the Will of Mr Boylston, which its probable you have seen; but how far I have succeeded in meeting your expectations, (that is, as far as I have gone into it—) you can best determine—any hint or amendment from you on the subject, I shall be greatly obliged to you forAs your opinions have the force of a Commandment I averr’d on no account transgress.—With my affectionate Remembrances to Mrs Adams I am ever sincerely / my Dear Cousin— / affectionately yours
				
					Ward Nichs Boylston
				
				
			